SAPP-PETERSON, P.J.A.D.,
dissenting.
There is no ambiguity in the terms of the commercial dwelling policy issued to plaintiffs. As such, defendants properly denied plaintiffs’ claim for first party insurance benefits arising out of a basement wall collapse. I respectfully dissent, substantially for the reasons expressed by Judge David Francis Bauman in his January 25, 2013 oral opinion. I add the following brief comments.
Judge Bauman reasoned, “the plain meaning of the term ‘decay’ is not the same as the plain meaning of the term ‘defect.’ ” Plaintiffs’ expert, Michael Pierce opined:
[T]he cause of the collapse was a lateral bending failure due to excessive horizontal loads. The original, shallow foundation wall, the footing of the adjacent chimney, and retained soil below the shallow wall, applied a surcharge loading to the sister wall. The excessive loading caused lateral displacement of the sister wall, which undermined the original shallow masonry foundation.
When later deposed, Pierce explained that “this foundation wall had hidden defects that would not have been immediately obvious to somebody doing an inspection inside the basement prior to the collapse.” He identified the hidden defects as the “shallow exteri- or,” meaning “the crawl space foundation.” He expressed:
If in fact it was originally constructed as a crawl space, it would have had a shallow exterior foundation wall that only went down to possibly below frost depth. I suspect that a basement was constructed at this house at a later time, and instead of extending the outside foundation wall to the bottom level of the basement floor, they simply constructed a sister wall on the interior side of the exterior wall. So *241the exterior wall was not supported at the base of the foundation wall that would be the basement foundation wall.
He opined further that this manner of construction “certainly would not be the proper way of constructing a basement foundation wall system” and testified there were “excessive horizontal loads [coming] from soil pressure on the wall in addition to the surcharge load from the chimney.”
Neither in his expert report nor during his deposition did Pierce attribute the cause of the collapse to “decay” much less “hidden decay.” Moreover, the opinion on the cause of the building’s collapse as expressed by defendants’ expert, whose report, plaintiffs successfully moved to bar, also did not attribute the building’s collapse to “hidden decay.” A “defect” connotes imperfection from the outset, while “decay” connotes a decline from a condition that was originally sound. One cannot force a square peg into a round hole.